      Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 1 of 12 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                  COMPLAINT
HECTOR GONZALEZ, on behalf of himself            )
and all other plaintiffs similarly situated,     )   No. 1:21-cv-
known and unknown,                               )
                                                 )
                   Plaintiff,                    )   Hon.
                                                 )   District Court Judge
                      v.                         )
                                                 )   Hon.
MAVERICK EXTERIORS, LLC, AN ILLINOIS             )   Magistrate Judge
LIMITED LIABILITY COMPANY, GEOFF                 )
HANSSLER, INDIVIDUALLY AND ELIZABETH             )   JURY DEMAND
HANSSLER, INDIVIDUALLY.                          )
                                                 )
                 Defendants.                     )


       NOW COMES Plaintiffs, HECTOR GONZALEZ ( “Plaintiff”), on behalf of himself

and all other plaintiffs similarly situated, known and unknown, by and through his

attorneys, JOHN W. BILLHORN AND SAMUEL D. ENGELSON OF BILLHORN LAW FIRM, and

for his Complaint against Defendants, MAVERICK EXTERIORS, LLC (“MEL”), Geoff

Hanssler and Elizabeth Hanssler (together, “MLE” or “Defendants”), state as follows:

I.     NATURE OF ACTION

       1.      This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.

II.    JURISDICTION AND VENUE

       2.      Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim, pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during all times relevant to the
       Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 2 of 12 PageID #:2



employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendants are or were engaged in business in this district.

III.    THE PARTIES

        3.    Defendant, MAVERICK EXTERIORS, LLC owns and operates a residential

home construction business located at 10718 Ballard Road in Woodstock, Illinois. MEL

performs a range of construction services related to building residential homes, including

construction and installation of siding, soffits, roofs, gutters, etc. Most of MEL’s home

construction work is assigned by Pulte Homes by way of contracts between MEL and Pulte

Homes. MEL is an “enterprise” engaged in commerce or in the production of goods for

commerce within the meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon

information and belief formed after reasonably inquiry, satisfies the minimum annual gross

sales dollar amount required by 29 U.S.C. §203(s)(1)(A)(ii). During all relevant times, MEL

was acting directly or indirectly in the interest of the employer in relation to the employee

Plaintiff and therefore, as defined under both the federal and state statutes relied upon, is an

“employer.”

        4.    Defendants, GEOFF HANSSLER AND ELIZABETH HANSSLER are the owners of

MEL (any reference to “MEL” in this Complaint shall include Geoff and Elizabeth Hanssler,

such that “MEL” encompasses and refers to all Defendants). In their capacity as owners and

operators of MEL, Geoff and Elizabeth Hanssler were vested with the authority to implement

and carry out the wage and hour practices of MEL. Plaintiffs were directed to, and did,

communicate all employment issues, including the wage and hour violations asserted herein,

to Geoff and Elizabeth Hanssler, who in turn responded to those communications with the

authority described above. Thus, at all times relevant hereto, Geoff and Elizabeth Hanssler

were acting directly or indirectly in the interest of the employer in relation to the employee

                                               2
      Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 3 of 12 PageID #:3



Plaintiff and therefore as defined under both the federal and state statutes relied upon, are

each an “employer”. and at all times relevant hereto were acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and therefore as defined under

both the federal and state statutes relied upon, are “employers”.

       5.     Plaintiff, HECTOR GONZALEZ, is a former employee of Defendants who,

between approximately March 2020 and June 2021, was employed by Defendants as a laborer

and crew leader. Plaintiff performed manual labor duties for Defendants related to home

construction and other duties as assigned by Defendants. Plaintiff received only his straight

time pay for all hours worked in excess of 40 in individual work weeks and did not receive an

overtime premium for overtime eligible hours worked over 40 in individual work weeks.

Plaintiff was regularly denied overtime pay by Defendants for hours worked over 40 per work

week. Additionally, Defendants engaged in an illegal “hour banking” practice. This practice

resulted in overtime-eligible hours being “banked” and not paid at Plaintiff’s applicable time

and one-half rate in the week the hours were worked. Instead, Defendants paid back the

“banked” hours at Plaintiff’s straight time rate at a later date. Because of these practices,

Plaintiff was denied overtime pay by Defendants for hours worked over 40 per work week.

       6.     All other unnamed, similarly situated Plaintiffs, known and unknown

(hereinafter referred to as “members of the Plaintiff Class” or “similarly situated Plaintiffs”),

are past or present construction and laborer workers who work or worked for Defendants,

were improperly denied overtime for hours worked in excess of 40 in individual work weeks,

had overtime hours illegally “banked” and withheld by Defendants.

       7.     As employees performing duties for an enterprise engaged in commerce, the

Named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as

defined by the FLSA.

                                                3
      Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 4 of 12 PageID #:4



IV.    STATUTORY VIOLATIONS

       Fair Labor Standards Act

       8.      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

himself and other Plaintiffs similarly situated who have been damaged by Defendants’ failure
to comply with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful violation of the

FLSA and seeks an additional third year of limitations. Count III seeks liquidated damages

under the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law
       9.      Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV. The

claims asserted by Plaintiff herein under the IMWL are proper for certification under Federal

Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       10.     Plaintiff, at all times pertinent to the cause of action was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.

       11.     Plaintiff, on a regular basis within his dates of employment referenced herein,

worked in excess of forty (40) hours in a workweek without pay at a rate of time and one-half

for such hours pursuant to the requirements of the federal and state statutes relied upon herein.

       12.     Plaintiff Hector Gonzalez was employed by MEL from approximately March

2020 to June 2021.




                                                4
      Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 5 of 12 PageID #:5



       13.     Gonzalez was employed as a construction laborer and crew leader for MEL.

Gonzalez performed a variety of construction and manual labor tasks in support of MEL’s

home construction business. Plaintiffs’ primary duties were to build, construct and install

exterior siding, roofing, soffits, gutters, etc. at various construction sites. Gonzalez performed

these manual labor tasks for Defendants’ clients for Defendants’ benefit.

       14.     While Plaintiff was employed with Defendants, Geoff and Elizabeth Hanssler

would assign projects and manage day-to-day operations of MEL, including MEL’s wage and

hour policies. Plaintiff understood that all employment-related inquiries, including questions

about MEL’s wage and hour policies, were to be directed to Geoff and Elizabeth Hanssler.

Upon information and belief, Geoff and Elizabeth Hanssler implemented and carried out all

wage and hour policies for MEL and all its workers, including the illegal pay practices alleged

herein. Upon further information and belief, Elizabeth Hanssler was in charge of and oversaw

MEL’s payroll operations and was responsible for implementation and execution of MEL’s

“hour-banking” practice, as described, infra.

       15.     Gonzalez’s typical assigned schedule was 7:00 a.m. to 3:30 p.m. Monday

through Friday. However, due to the demands and deadlines of Defendants’ business,

Gonzalez almost always worked in excess of this assigned schedule, frequently working past

his scheduled 3:30 p.m. end time. These additional hours are reflected on his timesheets.

Additionally, Gonzalez would work Saturdays on a frequent basis.

       16.     Each week, Gonzalez would complete timesheets consisting of all hours

worked that week for MEL. These timesheets included the address or description of each

location Plaintiff worked each day, as well as start and end times of each shift. The total

weekly hours were totaled and written at the bottom of the timesheet. At the end of the week,

Plaintiff would hand in the timesheet consistent with MEL’s timekeeping policy.

                                                5
     Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 6 of 12 PageID #:6



         17.   Gonzalez regularly, if not always, worked in excess of 40 hours in individual

work weeks, as assigned by MEL.          Most, if not all, of Gonzalez’s contemporaneous

timesheets reflect hours worked in excess of 40 in individual work weeks for which he was

entitled to overtime premiums. At times, Gonzalez worked as many at sixty (60) hours in

individual work weeks.

         18.   At the beginning of Gonzalez’s employment within the relevant period, he

received approximately $26.00 per hour and was paid weekly. Gonzalez later received a raise

to $28 per hour. Gonzalez was paid only his applicable straight time rate for all hours worked

each week, including overtime-eligible hours worked in excess of 40 hours in individual work

weeks.

         19.   Over the course of Gonzalez’s employment, he was paid the first 40 hours of

straight time pay via payroll check as a W2 employee with proper payroll withholdings

deducted. However, most, if not all, of Plaintiff’s hours worked in excess of 40 in individual

work weeks were not paid to him by MEL in the weeks the wages for such hours were earned

by Gonzalez. Instead, Defendants would typically “bank” Gonzalez’s hours that exceeded

40 in individual work weeks.

         20. As a result of this illegal “hour-banking” practice by MEL, Gonzalez was only

paid for a portion of his work hours (all at his straight time rate) while the remaining

overtime hours worked in excess of 40 in that particular work week would be “banked”, or

withheld by Defendants, instead of paid to Gonzalez in the week the wages were earned.

         21.   The “banked” hours would accumulate over periods of time to be paid out to

Gonzalez only at his straight time rate of pay, instead of the proper overtime rates, at later

dates such as when Gonzalez worked less than a full schedule (i.e. sick). As with all of

Gonzalez’s overtime hours, MEL paid these redistributed “banked” overtime hours at

                                               6
     Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 7 of 12 PageID #:7



Gonzalez’s regular straight time rate of pay to further avoid overtime obligations set forth by

the statutes referenced herein.

       22.     When MEL did pay out Gonzalez’s “banked” overtime hours to him at his

straight time rate of pay, Geoff or Elizabeth Hanssler would pay the hours via handwritten

company check so that the overtime hours did not appear on their payroll system for tax

purposes. MEL’s illegal hour banking practice deprived Gonzalez, and others similarly

situated, of overtime premiums for hours worked in excess of 40 in individual work weeks as

well as contributions to Social Security, Medicare, Medicaid, etc. Additionally, these “off the

book” payments of banked wages by MEL deprived the U.S. Department of Treasury and

Illinois Department of Revenue of taxes otherwise required by MEL to pay.

       23.     On a regular basis, Gonzalez would exchange text messages with Elizabeth

Hanssler about his weekly work hours, as well as his hours that Defendants illegally

“banked”. Gonzalez was often forced to request that his “banked” overtime hours be paid to

him (albeit at his straight time rate of pay) because MEL would otherwise continue to illegally

withhold the hours. Upon information and belief, MEL kept particular records of banked

hours for Gonzalez and their other hourly workers.

       24. These “banked” hours for which Gonzalez did not receive overtime

compensation were in addition Defendants’ other illegal pay practice of only paying Gonzalez

his straight time rates for overtime-eligible hours that were paid out to him at the time they

were earned.

       25. Plaintiff also believes there were certain hours worked by him that were “banked”

by MEL and not reapplied and paid back at all, resulting in non-payment of both his straight

time pay and overtime premiums.



                                               7
     Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 8 of 12 PageID #:8



       26.     Throughout the course of      his employment, Plaintiff, and those similarly

situated, were denied overtime premiums by MEL in violation of federal and state law. Upon

information and belief, Plaintiff understood that all hourly employees and workers, including

all laborers and construction workers, were paid in the same or similar fashion as described

above and were also denied overtime premiums for hours worked in excess of 40 in individual

work weeks and had hours illegally withheld through MEL’s illegal “hour-banking” practice.

       27.     Plaintiff worked in excess for forty (40) hours in many, if not all, workweeks

during his employment without pay at a rate of time and one half his regular hourly rate of

pay for such hours.

       28.     Plaintiff was denied time and one half his regular rate of pay for hours worked,

over 40 in a workweek pursuant to the requirements of the federal and state statutes relied

upon herein.

       29.     The total number of hours worked by Plaintiff and members of the Plaintiff

Class, and therefore the total number of working hours for which additional compensation is

owed, is information substantially, if not completely, within the control and possession of

Defendants, in that MEL recorded or should have recorded such hours pursuant to the record

keeping requirements found Title 29 CFR, Part 516. To the extent Defendants lack the records

required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be capable of providing

reasonable estimates of that time, as permitted by law.

       30.     The claims brought herein by the Named Plaintiff are based on non-compliant

practices and policies implemented by Defendants and are identical or similar to the claims

of other past and present employees who were subject to the same non-compliant policies and

practices alleged herein. Those past and present employees are entitled to receive Notice of

these proceedings and afforded opportunity to join their individual claims.

                                               8
     Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 9 of 12 PageID #:9



                                          COUNT I

                  VIOLATION OF FAIR LABOR STANDARDS ACT

       1-30. Paragraphs 1 through 30 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 30 of this Count I.

       31.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq, Plaintiff is

entitled to compensation for all hours worked and compensation at a rate not less than one

and one-half times the regular rate of pay for all hours worked in excess of forty (40) hours,

in any week during the two (2) years preceding the filing of this action.

       32.    Defendants have at all times relevant hereto failed and refused to pay

compensation to Plaintiff, and the Plaintiff Class, as described above.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)   back pay equal to the amount of all unpaid overtime compensation for the two
(2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;
      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

       (d)    such additional relief as the Court deems appropriate under the circumstances.

                                         COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-32. Paragraphs 1 through 32 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 32 of Count II.

       33.    Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the


                                               9
    Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 10 of 12 PageID #:10



statutes alleged, or with a reckless disregard for whether or not the policies and practices were

in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendants possessed ample access to the regulations and statutory provisions

relating to the state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       34.     Pursuant to the Fair Labor Standards Act, Plaintiff is entitled to compensation

at a rate not less than one and one-half times their regular rates of pay for all hours worked in

excess of forty (40) in the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

        (a)     back pay equal to the amount of all unpaid compensation for one (1) additional
year, totaling three (3) years preceding the filing of this Complaint;
     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (d)     such additional relief the Court deems appropriate under the circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT

       1-34. Paragraphs 1 through 34 of Count II are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 34 of Count III.

       35.     In denying Plaintiff compensation as described above, Defendants’ acts were

not based upon good faith or reasonable grounds. Through legal counsel as well as industry

experience and custom, Defendants possessed ample access to the regulations and statutory


                                                10
    Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 11 of 12 PageID #:11




provisions relating to the state and federal laws recited herein, but either failed to seek out

such information and guidance or did seek out the information and guidance but failed to

adhere to the principles of compliance as stated.

       36.    Plaintiff is entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order awarding:

       (a)    liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (c)    for such additional relief the Court deems appropriate under the circumstances.


                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-36. Paragraphs 1 through 36 of Count III are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 36 of this Count IV.

       37.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       38.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for (a) an additional statutory interest

penalty of 2% amount of the amount of such underpayments for each month following the

date such underpayments that remain unpaid through February 18, 2019 and (b) treble the

amount of the underpayments and a statutory interest penalty in the amount of 5% of the

underpayments each month for damages incurred thereafter.



                                              11
    Case: 1:21-cv-04276 Document #: 1 Filed: 08/11/21 Page 12 of 12 PageID #:12




       39.    Defendants’ failure to pay compensation as described above, has been willful

and/or in bad faith.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)     awarding an amount of damages, to be shown by the evidence, to which
Plaintiff is entitled;

       (c)   allowing this Court to retain jurisdiction of the case until such time it is assured
Defendants have remedied the compensation policies and practices complained of herein and
are determined to be in full compliance with the law;
        (d)    directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;


                                                    Respectfully submitted,

                                                    Electronically Filed 08/11/2021

                                                    s/John W. Billhorn

                                                    John William Billhorn
                                                    Samuel D. Engelson
                                                    BILLHORN LAW FIRM
                                                    53 West Jackson Blvd., Suite 401
                                                    Chicago, IL 60604
                                                    (312) 853-1450

                                                    Attorneys for Plaintiff




                                               12
